Exhibit 10.4
 
 
SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT
 
Verecloud, Inc.
6560 S. Greenwood Plaza Blvd., Suite 400
Englewood, Colorado 80111
 
Gentlemen:
 
The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of the number of shares of common stock, par value $0.001 per share
("Common Stock" or "Securities"), of Verecloud, Inc., a Nevada corporation (the
"Company"), set forth herein.  The Subscriber understands that a subscription
for the Securities may be rejected for any reason and that, in the event that
this subscription is rejected, the funds delivered herewith will be promptly
returned, without interest thereon or deduction therefrom.  By execution below,
the Subscriber acknowledges that the Company is relying upon the accuracy and
completeness of the representations contained herein in complying with its
obligations under applicable U.S. federal and state securities laws.
 
1.  Subscription Commitment.  The Subscriber hereby commits to subscribe for the
purchase of the number of Securities as specified on the Subscriber's signature
page attached hereto, and, as full payment therefor, agrees to pay in cash in
U.S. Dollars the amount set forth on the Subscriber's signature page by wire
transfer, to the Company's bank account in accordance with the wire transfer
instructions attached hereto as Exhibit A.  The subscription price for the
Common Stock is $0.02 per share, based upon a valuation of the Company of
$1,308,860 with 65,443,000 shares of Common Stock issued and outstanding prior
to this financing.
 
2.  Representations and Warranties of the Company.  In order to induce the
Subscriber to enter into this Subscription Agreement and Letter of Investment
Intent, the Company hereby represents and warrants to the Subscriber as follows:
 
(a)  The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to carry on its business as now conducted.
 
(b)  The Company has all requisite legal and corporate power and authority to
enter into this Subscription Agreement and Letter of Investment Intent and
consummate the transactions contemplated hereby.  This Subscription Agreement
and Letter of Investment Intent is a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights and general
principles of equity.
 
(c)  The compliance and fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which the Company is a party or
by which the Company is otherwise bound, or the Company's articles of
incorporation and bylaws, which conflict, breach or default would have a
material adverse affect on the Company's ability to consummate the transaction
contemplated by this subscription.
 
 
 
 

--------------------------------------------------------------------------------


(d)  The Company has not used any broker or finder in connection with the
transaction contemplated hereby, and the Company shall have no liability as a
result of or in connection with any brokerage or finder's fee or other
commission of any person or entity retained by the Company in connection with
the transactions contemplated by this subscription.
 
(e)  When issued, sold, and delivered in accordance with the terms of this
subscription and for consideration expressed therein, the Securities will be
duly and validly issued, fully paid and non-assessable and, based upon the
representations of the Subscriber in this subscription, will be issued in
compliance with all federal and state securities laws.  
 
3.  Representations, Warranties and Covenants of the Subscriber.  In order to
induce the Company to accept this subscription, the Subscriber hereby represents
and warrants to, and covenants with, the Company as follows:
 
(a)  The Subscriber has been given access to full and complete information
regarding the Company and has utilized such access to the Subscriber's
satisfaction for the purpose of obtaining such information regarding the Company
as the Subscriber has reasonably requested; and, particularly, the Subscriber
has been given reasonable opportunity to ask questions of, and receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and to obtain any additional information, to the
extent reasonably available.
 
(b)  The Subscriber acknowledges and agrees that, except as set forth herein, no
representations or warranties have been made to the Subscriber by the Company,
any selling agent of the Company, or any agent, employee, or affiliate of the
Company or such selling agent.
 
(c)  The Subscriber believes that an investment in the Securities is suitable
for the Subscriber based upon the Subscriber's investment objectives and
financial needs.  The Subscriber: (i) has adequate means for providing for the
Subscriber's current financial needs and personal contingencies; (ii) has no
need for liquidity in this investment; (iii) at the present time, can afford a
complete loss of such investment; and (iv) does not have an overall commitment
to investments which are not readily marketable that is disproportionate to the
Subscriber's net worth, and the Subscriber's investment in the Securities will
not cause such overall commitment to become excessive.
 
(d)  The Subscriber, in reaching a decision to subscribe, has such knowledge and
experience in financial and business matters that the Subscriber is capable of
reading and interpreting financial statements, evaluating the merits and risk of
an investment in the Securities and has the net worth to undertake such risks.
 
(e)  The Subscriber has not used any broker or finder in connection with the
transaction contemplated hereby, and the Subscriber shall have no liability as a
result of or in connection with any brokerage or finder's fee or other
commission of any person or entity retained by the Subscriber in connection with
the transactions contemplated by this subscription.
 
 
 

--------------------------------------------------------------------------------


(f)  The Subscriber was not offered or sold the Securities, directly or
indirectly, by means of any form of general advertising or general solicitation,
including, but not limited to, the following:  (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
medium of or broadcast over television or radio; or (ii) any seminar or meeting
whose attendees had been invited by any general solicitation or general
advertising.
 
(g)  The Subscriber does not desire to utilize the services of any other person,
or has obtained, to the extent the Subscriber deems necessary, the Subscriber's
own personal professional advice, in connection with evaluating the risks
inherent in the investment in the Securities and the suitability of an
investment in the Securities in light of the Subscriber's financial condition
and investment needs.
 
(h)  The information contained in this Subscription Agreement and Letter of
Investment Intent is true, complete and correct as of the date hereof; the
Subscriber understands that the Company's determination that the exemption from
the registration provisions of the Securities Act of 1933, as amended (the
"Act"), which is based upon non-public offerings and applicable to the offer and
sale of the Securities, is based, in part, upon the representations, warranties,
and agreements made by the Subscriber herein; and subject to paragraph 5 of this
Subscription Agreement and Letter of Investment Intent, the Subscriber consents
to the disclosure of any such information, and any other information furnished
to the Company, to any governmental authority, self-regulatory organization, or,
to the extent required by law, to any other person.
 
(i)  The Subscriber realizes that: (i) the purchase of the Securities is a
long-term investment; (ii) the Subscriber must bear the economic risk of
investment for an indefinite period of time because the Securities have not been
registered under the Act or under the securities laws of any state and,
therefore, the Securities cannot be resold unless they are subsequently
registered under said laws, or exemptions from such registrations are available;
(iii) there is presently no public market for the Securities and the Subscriber
may be unable to liquidate the Subscriber's investment in the event of an
emergency, or pledge the Securities as collateral for a loan; and (iv) the
transferability of the Securities is restricted and (A) requires conformity with
the restrictions contained in paragraph 8 below and (B) legends will be placed
on the certificate(s) representing the Securities referring to the applicable
restrictions on transferability.
 
(j)  The Subscriber certifies, under penalties of perjury, that the Subscriber
is NOT subject to the backup withholding provisions of Section 3406(a)(i)(C) of
the Internal Revenue Code of 1986, as amended (the "Code").
 
 
 
 

--------------------------------------------------------------------------------


(k)  The Subscriber has been advised and understands that: (i) the Securities
have not been registered under the Act or applicable state securities laws and
that the Securities are being offered and sold pursuant to exemptions from such
laws; (ii) the offering may not have been filed with or reviewed by certain
state securities administrators because of the limited nature of the offering;
and (iii) if at any time on or after the date hereof, and for a period of six
(6) months thereafter, the Company proposes to file a registration statement
under the Act with respect to an offering of equity securities, or securities or
other obligations exercisable or exchangeable for, or convertible into, equity
securities, by the Company for its own account or any of its security holders
for their account, other than a registration statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an offering of
debt that is convertible into equity securities of the Company or (iiii) for a
dividend reinvestment plan, then the Company shall (x) give written notice of
such proposed filing to the Subscriber as soon as practicable, but in no event
less than 10 days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
underwriter or underwriters, if any, of the offering, and (y) offer to the
Subscriber in such notice the opportunity to register the sale of such number of
shares of Common Stock as the Subscriber may request in writing within five days
following receipt of such notice (a "Piggy-Back Registration").  The Company
shall cause such Securities to be included in such registration and shall use
its best efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Securities in accordance with the intended method(s) of distribution
thereof.  If the Subscriber distributes its Securities through a Piggy-Back
Registration that involves an underwriter or underwriters, it shall enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such Piggy-Back Registration.
 
(l)  The Securities are being purchased for the Subscriber's own account and for
investment purposes only, and without the intention of reselling or
redistributing the same.  The Subscriber has made no agreement with others
regarding any of the Securities.  The Subscriber is aware that, in the view of
the Securities and Exchange Commission, a purchase of such Securities with an
intent to resell by reason of any foreseeable specific contingency or
anticipated change in market value, or any change in the condition of the
Company, or in connection with a contemplated liquidation settlement of any loan
obtained for the acquisition of such Securities and for which such Securities
were pledged, would represent an intent inconsistent with the representations
set forth above.  The Subscriber further represents and agrees that if, contrary
to the foregoing intentions, the Subscriber should later desire to dispose of or
transfer any of such Securities in any manner, the Subscriber shall not do so
unless and until: (i) said Securities shall have first been registered under the
Act and all applicable securities laws; or (ii) the Subscriber shall have first
delivered to the Company a written notice declaring such holder's intention to
effect such transfer and describe in sufficient detail the manner and
circumstances of the proposed transfer, which notice shall be accompanied either
by a written opinion of legal counsel who shall be reasonably satisfactory to
the Company, which opinion shall be addressed to the Company and reasonably
satisfactory in form and substance to the Company's counsel, to the effect that
the proposed sale or transfer is exempt from the registration provisions of the
Act and all applicable state securities laws, or by a "no action" letter from
the Securities and Exchange Commission to the effect that the transfer of the
Securities without registration will not result in recommendation by the staff
of the Commission that action be taken with respect thereto.
 
(m)  Stop transfer instructions will be placed with the transfer agent for the
Securities, and a legend will be placed on any certificate representing the
Securities substantially to the following effect:
 
 
 

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY
NOT BE OFFERED FOR SALE, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ENCUMBERED OR DISPOSED OF (A "TRANSFER") EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND UNDER ANY APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS OR (B) UPON RECEIPT BY THE ISSUER OF AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE ISSUER, THAT SUCH TRANSFER IS EXEMPT
FROM REGISTRATION UNDER THE ACT PURSUANT TO REGULATIONS PROMULGATED THEREUNDER
AND UNDER ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.
 
4.  Preemptive Rights.
 
(a)  Prior to the termination date of that certain Loan Agreement, of even date
herewith, by and between the Company and TMG Holdings Colorado, LLC, an
affiliate of the Subscriber, and except for the issuance of Common Stock by the
Company (i) pursuant to the Company's equity incentive plan, approved by the
Company's Board of Directors, (ii) pursuant to options, warrants or rights to
acquire capital stock or other securities of the Company that are outstanding as
of the date hereof, or (iii) as consideration for the acquisition of all or any
substantial portion of the assets of all or any portion of the capital stock of
any person or entity (whether by sale of stock, merger or otherwise), if the
Company sells any Common Stock (the "Issuance"), the Company will offer to sell
to the Subscriber, and the Subscriber shall be entitled to purchase, all or part
of any Common Stock at the same price and on the same terms as such Common Stock
is sold by the Company pursuant to this Section 4.
 
(b)  The Company will cause to be given to the Subscriber a written notice
setting forth the terms and conditions upon which the Subscriber may purchase
Common Stock from the Company pursuant to this Section 4 (the "Preemptive
Notice").  After receiving the Preemptive Notice, the Subscriber may irrevocably
agree to purchase the Common Stock offered to the Subscriber by the Company
pursuant to this Section 4, on the date specified by the Company in the
Preemptive Notice, by deliver of a written notice to the Company within 10 days
of the date the Company delivered or caused to be delivered the Preemptive
Notice to the Subscriber (the "Preemptive Reply").
 
5.  Residence.  The Subscriber represents and warrants that the Subscriber is a
bona fide resident of, is domiciled in and received the offer and made the
decision to invest in the Securities in the state and/or country set forth on
the signature page hereof, and the Securities are being purchased by the
Subscriber in the Subscriber's name solely for the Subscriber's own beneficial
interest and not as nominee for, or on behalf of, or for the beneficial interest
of, or with the intention to transfer to, any other person, trust or
organization, except as specifically set forth in paragraph 12 of this
Subscription Agreement and Letter of Investment Intent.
 
 
 

--------------------------------------------------------------------------------


6.  Investor Qualification.  The Subscriber represents and warrants that the
Subscriber or the purchaser of the Securities named in paragraph 12 comes within
at least one category marked below, and that for any category marked the
Subscriber has truthfully set forth the factual basis or reason the Subscriber
comes within that category.  ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL
BE KEPT STRICTLY CONFIDENTIAL.  The Subscriber agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.
 
Category I
   
The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber's spouse, presently
exceeds $1,000,000.

 
 
   
Explanation.  In calculation of net worth, the Subscriber may include equity in
personal property and real estate, including the Subscriber's principal
residence, cash, short term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.
 

 
Category II
   
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the last two years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.

 
Category III

   
The Subscriber is an executive officer or director of the Company.

 
Category IV
   
The Subscriber is a bank; savings and loan; insurance company; registered broker
or dealer; registered investment company; registered business development
company; licensed small business investment company ("SBIC"); or employee
benefit plan within the meaning of Title I of ERISA whose plan fiduciary is
either a bank, savings and loan, insurance company or registered investment
advisor or whose total assets exceed $5,000,000; or a self-directed employee
benefit plan with investment decisions made solely by persons that are
accredited investors.

 
 
   
 

 
 
   
 

 
   
(describe entity)

 
Category V
   
The Subscriber is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.

 
 
   
 

 
 
   
 

 
   
(describe entity)





 

--------------------------------------------------------------------------------


 
 
Category VI
   
The Subscriber is an entity with total assets in excess of $5,000,000 which was
not formed for the purpose of investing in the Securities and which is one of
the following:

 
 
   
a corporation; or

 
 
   
a partnership; or

 
 
   
a business trust; or

 
 
   
a tax-exempt organization descrived in Section 501(c)(3) of the Code.

 
 
   
 

 
 
   
 

 
   
(describe entity)

 
Category VII
   
The Subscriber is a trustee for a trust that is revocable by the grantor at any
time (including an IRA) and the grantor qualifies under either Category I or
Category II above.  A copy of the declaration of trust or trust agreement and a
representation as to the net worth or income of the grantor is enclosed.

 
Category VIII
 X  
The Subscriber is an entity, all the equity owners of which are "accredited
investors" within one or more of the above categories, other than Category IV or
Category V.  If relying upon this category alone, each equity owner must
complete a separate copy of this Agreement.

 
 
   
Subscriber is a Texas limited liability company, owned equally by Scott M.
Schwartz and Douglas A. Schwartz 

 
 
   
 

 
   
(describe entity)

 
Category IX
   
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment.

 
7.  Additional Representations.  The Subscriber makes the following additional
representations:
 
(a)  The Subscriber was not organized for the specific purpose of acquiring the
Securities; and
 
 
 

--------------------------------------------------------------------------------


(b)  This Subscription Agreement and Letter of Investment Intent has been duly
authorized by all necessary action on the part of the Subscriber, has been duly
executed by an authorized officer or representative of the Subscriber, and is a
legal, valid and binding obligation of the Subscriber enforceable in accordance
with its terms.
 
8.  Reliance on Representations.
 
(a)  The Subscriber understands the meaning and legal consequences of the
representations, warranties, agreements, covenants, and confirmations set out
above, and agrees that the subscription made hereby may be accepted in reliance
thereon.  The Subscriber agrees to indemnify and hold harmless the Company
(including for this purpose its employees, and each person who controls the
Company within the meaning of Section 20 of the Securities Exchange Act of 1934,
as amended) from and against any and all loss, damage, liability or expense,
including reasonable costs and attorney's fees and disbursements, which the
Company, or such other persons may incur by reason of, or in connection with,
any representation or warranty made herein not having been true when made, any
misrepresentation made by the Subscriber or any failure by the Subscriber to
fulfill any of the covenants or agreements set forth herein or in any other
document provided by the Subscriber to the Company.
 
(b)  The Company understands the meaning and legal consequences of the
representations, warranties, agreements, covenants, and confirmations set out
above, and agrees that the subscription made hereby may be accepted in reliance
thereon.  The Company agrees to indemnify and hold harmless the Subscriber
(including for this purpose its employees, and each person who controls the
Subscriber within the meaning of Section 20 of the Securities Exchange Act of
1934, as amended) from and against any and all loss, damage, liability or
expense, including reasonable costs and attorney's fees and disbursements, which
the Subscriber, or such other persons may incur by reason of, or in connection
with, any representation or warranty made herein not having been true when made,
any misrepresentation made by the Company or any failure by the Company to
fulfill any of the covenants or agreements set forth herein or in any other
document provided by the Company to the Subscriber.
 
9.  Transferability and Assignability.  Neither this Subscription Agreement and
Letter of Investment Intent nor any of the rights of the Subscriber hereunder
may be transferred or assigned by the Subscriber.  The Subscriber agrees that
the Subscriber may not cancel, terminate, or revoke this Subscription Agreement
and Letter of Investment Intent or any agreement of the Subscriber made
hereunder (except as otherwise specifically provided herein) and that this
Subscription Agreement and Letter of Investment Intent shall survive the death
or disability of the Subscriber and shall be binding upon the Subscriber's
heirs, executors, administrators, successors, and assigns.
 
10.  Notices.  All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or mailed by
certified or registered mail, return receipt requested, postage prepaid, as
follows:  if to the Subscriber, to the address set forth below; and if to the
Company, to the address at the beginning of this Subscription Agreement and
Letter of Investment Intent, or to such other address as the Company or the
Subscriber shall have designated to the other by like notice.
 
 
 

--------------------------------------------------------------------------------


11.  Counterparts.  This Subscription Agreement and Letter of Investment Intent
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same document.
 
IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES OR THE PROFESSIONAL
ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF OPERATIONS OF
THE COMPANY ARE NOT AS PROJECTED IN THE DOCUMENTS.  INVESTORS MUST LOOK SOLELY
TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE TAX CONSEQUENCES OF
INVESTING IN THE SECURITIES.
 
12.  Title.  Please indicate in which manner the Securities are to be held by
placing an "X" in one space below:
 

   (a)      Individual Ownership    (b)      Community Property    (c)    
 Joint Tenant with Right of Survivorship (both parties must sign)    (d)    
 Partnership    (e)      Tenants in Common    (f)      Corporation    (g)    
 Trust    (h)  X    Other (Describe):  
 
A limited liability company. 
                       Please print above the exact name(s) in which the
Securities are to be held.

                                                                                                                    
 
13.  State of Residence or Principal Office.  The Subscriber's state of
residence, if an individual, or state in which the principal office is located,
if an entity, and the state in which the Subscriber received the offer to invest
and made the decision to invest in the Securities is:    Texas 
 
14.  Social Security Number or Tax I.D.  If the Subscriber is a U.S. citizen or
entity, the Subscriber's Social Security Number or federal tax identification
number is:  74-3024203 .
 
[SIGNATURE PAGES BEGIN ON NEXT PAGE]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


SIGNATURE PAGE
 
(ENTITY)
 
The Subscriber hereby represents it has read this entire Subscription Agreement
and Letter of Investment Intent dated June 10, 2010.
 
 

 

                  Dated:   June 10, 2010          
 
 
       
Address to which Correspondence
Should be Directed
             
TMG HOLDINGS, LLC
Name of Entity
 
7598 N. Mesa, Suite 205
El Paso, TX  79912
              By:   /s/ Scott M.Schwartz            Signature                  
  Its:  President    74-3024203       Title   Tax Identification or Social
Security Number
(for U.S. entities)
            Scott M. Schwartz       (915) 845-4000    Name Typed or Printed   
 Telephone Number                          

 
 
Number of Shares of Common Stock Subscribed for:
 
21,800,000
 
Total Subscription Amount (at $0.02 per share):
 
$436,000.00
 


 
[Signature Page—Entity]
 
 
 
 
 

--------------------------------------------------------------------------------


 
CERTIFICATE OF SIGNATORY
 


I, Scott M. Schwartz, am the President of
 
TMG HOLDINGS, LLC (the "Entity").
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.
 
IN WITNESS WHEREOF, I have hereto set may hand this 10th day of June, 2010.



 

  /s/ Scott M. Schwartz      Signature  

 


















[Certificate of Signatory Signature Page]
 
 
 
 
 

--------------------------------------------------------------------------------


 
ACCEPTANCE
 
This Subscription Agreement and Letter of Investment Intent is accepted as of
June 10, 2010.
 
 
 
 

 
VERECLOUD, INC. 
 
 
   By:    /s/ Mike Cookson    
Mike Cookson
Chief Operating Officer
 

 
 
















 






[Countersignature Page to Subscription Agreement]
 
 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A
 
WIRE INSTRUCTIONS
 




Beneficiary Name:


Beneficiary Acct:


Beneficiary Address:


Beneficiary Bank:


Beneficiary Bank Address:


ABA#:


FBO:


 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 